—Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered October 8, 1993, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
Defendant pleaded guilty to the crime of assault in the second degree and was sentenced to a term of imprisonment of 2 to 6 years. Defendant contends on this appeal that the sentence imposed is harsh and excessive. Defendant was allowed to plead guilty to assault in the second degree in satisfaction of a four-count indictment which included the more serious charges of sodomy in the first degree and attempted rape in the first degree. In addition, the sentence imposed was not the harshest possible. Given these circumstances, and the fact that defendant has a prior criminal record, we find no reason to disturb the sentence imposed by County Court.
*710Cardona, P. J., Mikoll, Mercure, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.